DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 10, 2022 in response to the previous Non-Final Office Action (12/20/2021) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.
	Claims 9 – 20 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pildner et al. (US 5,246,410) in view of Chen (US 2015/0365617).
Regarding claim 1, Pildner et al. disclose, in at least figures 1 – 2, a sensor comprising: a determining circuit (8) configured to receive a first signal from a pixel in response to light (ALM signal received from PIR sensor 4 or microwave sensor 6) (fig. 2; c.2, ll.55-68), and output a second signal based on the first signal, the second signal being associated with occurrence of an event (ALM signal of step 35 and/or “other sensor in ALM” step of fig. 2; ALM indicates detected motion; c.2, ll.55-58); and an output circuit configured to receive the second signal, receive a third signal from a processor (c.2, ll.55-68; c.5, ll.44-55 ;“Timer Stopped” = “N” of fig. 2; timer indication is inherently received from processor and corresponds to the third signal), and output a fourth signal to the processor based on the second signal being received in a time period between a first time when the third signal is received and a second time when a condition is satisfied, the fourth signal being associated with occurrence of the event in the time period, and the fourth signal is output after the second time (fourth signal = “ASSERT ALM/RESET UCAC” of fig. 2; this indicates that an alarm signal was received from the second motion sensor after the timer was started but before it was stopped, which is the condition to be satisfied. The “ASSERT ALM/RESET UCAC” signal is output after the condition is satisfied). Pildner fails to explicitly disclose the first signal being based on a current generated by a change in intensity of the light.
	In the same field of endeavor, Chen teaches an image sensor may include: an array of pixels configured to convert incident light to electrical current whose magnitude depends on the intensity of the incident light (¶64). In light of the teaching of Chen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Chen’s teachings in Pildner’s system because an artisan of ordinarily skill would recognize that this would result in the sensor may being tuned to catch motion objects with speed faster than a pre-determined threshold

Regarding claim 2, Pildner et al. in view of Chen disclose all of the aforementioned limitations of claim 1. Pildner also teaches wherein the determining circuit is further configured to receive the first signal based on an intensity of the light changing (c.2, ll.55-68; PIR and microwave sensors measure light intensity and detect motion based on the change of intensity).

Regarding claim 3, Pildner et al. in view of Chen disclose all of the aforementioned limitations of claim 1. Pildner also teaches wherein the determining circuit is further configured to determine that the event has occurred based on a degree of change in an intensity of the light being greater than a reference size (c.2, ll.55-68; PIR and microwave sensors measure light intensity and detect motion based on the change of intensity; an ALM signal is output based on detected motion).

Regarding claim 4, Pildner et al. in view of Chen disclose all of the aforementioned limitations of claim 1. Pildner also teaches wherein the determining circuit is further configured to output the second signal based on a determination that the event has occurred, the determination based on the first signal, and the fourth signal indicates that the event has occurred in the time period (see rejection of claim 1).

Regarding claim 5, Pildner et al. in view of Chen disclose all of the aforementioned limitations of claim 1. Pildner also teaches wherein the output circuit is further configured to receive the third signal based on a workload of the processor being greater than a reference workload (c.2, ll.55-68; c.5, ll.44-55; “Timer Stopped” = “N” of fig. 2; timer indication is inherently received from processor and corresponds to the third signal; Said timer is being reasonably interpreted as the indication of the workload of the processor. When the timer has started and is still running, it indicates that the processor workload is greater than when the timer is not running, thus more than a reference).

Regarding claim 6, Pildner et al. in view of Chen disclose all of the aforementioned limitations of claim 1. Pildner also teaches wherein the condition includes a first case that a fifth signal is received from the processor after the first time, and the fifth signal is received based on a workload of the processor being less than a reference workload (c.2, ll.55-68; c.5, ll.44-55;”Timer Running” = “N” or “Timer Stopped” = “Y” of fig. 2; timer indication is inherently received from processor and corresponds to the third signal; Said timer is being reasonably interpreted as the indication of the workload of the processor. When the timer is stopped, it indicates that the processor workload is less than when the timer is running, thus less than a reference).

Regarding claim 7, Pildner et al. in view of Chen disclose all of the aforementioned limitations of claim 1. Pildner also teaches wherein the condition includes a second case that a reference time elapses after the first time (c.2, ll.55-68; c.4, ll.1-30; c.5, ll.44-55; “Timer Stopped” = “Y” of fig. 2; timer indication is inherently received from processor and corresponds to the third signal; Said timer is being reasonably interpreted as the indication of the workload of the processor. When the timer has stopped, a reference time has elapsed and the processor will then perform specific tasks; see steps 34 and 36).

Regarding claim 8, Pildner et al. in view of Chen disclose all of the aforementioned limitations of claim 7. Pildner also teaches wherein the reference time is associated with a processing capability of the processor to perform a task (c.2, ll.55-68; c.4, ll.1-30; c.5, ll.44-55; “Timer Stopped” = “Y” of fig. 2; timer indication is inherently received from processor and corresponds to the third signal; Said timer is being reasonably interpreted as the indication of the workload of the processor. When the timer has stopped, a reference time has elapsed and the processor will then perform specific tasks; see steps 34 and 36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698